DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-9, 13, 15, 21 and 23-24 are allowable. The restriction requirement between species A-E , as set forth in the Office action mailed on 7/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/17/2020 is partially withdrawn.  Claims , directed to 10-12 and 14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lee on 9/10/2021.

The application has been amended as follows: 

Claims 18-20 are cancelled.

Claim 21:	A system for retrieving material from a cavity in a patient, comprising: a tube having a proximal end and a distal end, the distal end of the tube configured to be inserted into the cavity; a filter assembly disposed between the tube and a vacuum source configured to apply negative pressure through the tube to cause the material to flow through the tube from the distal end to the proximal end, the filter assembly including a filter configured to trap the material in the filter assembly, and allow liquid and gases to pass through the -6-Application No.: 16/183,303Attorney Docket No.: 09423-0330-01000filter assembly; and an attachment removably coupled to a distalmost end of the tube, the attachment including a conical trap having a largest diameter at a distalmost point, and a smallest diameter at a and wherein the filter assembly is a straight linear structure.

Reasons for Allowance
Claims 1, 3-15, 21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claims 1 and 21, no art on record cold be found to teach: (claim 1) the filter assembly is linearly aligned with the tube and the vacuum source, and the filter assembly is a straight linear structure and (claim 21) wherein the filter assembly is a straight linear structure. As discussed in office action dated 6/2/2021, the closest prior art found was Wan (20160022289). As to clam 1, Wan’s filter device is not linearly aligned with the tube and the vacuum source, and the filter assembly is not a straight linear structure. Wans structure comprises multiple tubes that spread over a wide area for use. Modifying the device to be aligned/ linear as claimed could not have been obvious and would likely result in removing key portions of the device thus rendering the device inoperable. Similarly in claim 21, Wans device is not a linear structure and modifying the device to be linear would result in the device being inoperable. Furthermore, a modifying reference could not be found. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771